Citation Nr: 1504712	
Decision Date: 02/02/15    Archive Date: 02/09/15

DOCKET NO.  10-12 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	American Legion


ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1960 to July 1964.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran testified before the undersigned in August 2014.  For technical reasons, the proceeding was not recorded; thus, no transcript is available.  The Veteran was sent a letter, dated in October 2014, advising him of the unavailability of the transcript, and his right to a new hearing.  38 C.F.R. § 20.717 (2014).  In October 2014, the Veteran responded that he wishes not to be afforded a second hearing and to proceed on the claims with the evidence of record.

In October 2014, the Veteran submitted additional evidence directly to the Board; he also submitted a written waiver of local consideration of the evidence at that time.  This waiver is contained in the VA claims file.  See 38 C.F.R. §§ 19.9, 20.1304(c) (2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Here, the Veteran asserts that he has bilateral hearing loss and tinnitus that are due to in-service noise exposure.  See, e.g., Veteran's Substantive Appeal dated March 2010.  Specifically, the Veteran stated that he sustained acoustic trauma while he was in the performance of his military occupational specialty (MOS) as an aircraft mechanic.  Id.  He explained that the aircraft maintenance operations were located next to the flight line and he was not provided hearing protection.  Id.  The Board has no reason to dispute the Veteran's credible statements concerning in-service noise exposure, as his service as an aircraft mechanic would reasonably include regular exposure to loud noises from jet engines on the flight line and engine machinery.  Id.  

In support of his claims, the Veteran submitted private audiograms, dated from May 1975 to March 1997, that were taken during the course of his employment.  The private audiograms show bilateral sensorineural hearing loss sufficient for VA purposes.  See 38 C.F.R. § 3.385 (2014).

A July 2009 VA examination audiological report shows bilateral sensorineural hearing loss sufficient for VA compensation purposes.  Id.  As to a medical nexus, the VA examiner's unfavorable opinion is based on the normal hearing sensitivity findings noted at service entrance and exit.  Notably, even when the regulatory requirements for a disability are not shown at separation, service connection may still be established through probative evidence that the current disability is causally related to service.  See Hensley v. Brown, 5 Vet. App. 155, 159-60 (1993); see also 38 C.F.R. § 3.303(d) (2014).  
	
As to the tinnitus claim, during the July 2009 VA examination, the Veteran reported that he has had tinnitus since service.  The examiner diagnosed the Veteran with tinnitus.  The examiner opined that tinnitus is as least as likely as not related to hearing loss.  However, the VA examiner did not address whether the Veteran's current diagnosis of tinnitus is related to his military service.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Therefore, the July 2009 VA examination report is inadequate for rating purposes and an addendum opinion is required.  On remand, the supplemental opinion must address whether the Veteran's hearing loss and tinnitus were the result of acoustic trauma during service, which as detailed above has been conceded.  

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the VA examiner who provided the July 2009 opinion (or another qualified examiner, if unavailable) for preparation of an addendum. The entire claims file, including a copy of this remand, must be made available to the examiner, and the examiner should confirm that such records were reviewed.

The examiner is asked to provide an addendum opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's bilateral hearing loss and tinnitus are related to service, including conceded in-service acoustic trauma.  For purposes of providing this opinion, the examiner should accept as true the Veteran's statements to the effect that he experienced in service noise exposure while serving as an aircraft mechanic on the flight line.  Moreover, notwithstanding a showing of normal hearing on audiometric testing in service, the examiner must accept as fact that the Veteran sustained acoustic trauma in service.

A report of the opinion should be prepared and associated with the Veteran's VA claims file.  A complete rationale must be provided for all opinions rendered.  In providing a rationale, the examiner must not rely on the fact that the Veteran's hearing was within "normal" limits for VA purposes, or non-ratable as per 38 C.F.R. § 3.385, at the time of separation from service.  Such an opinion will not be considered adequate for rating purposes.

2.  Thereafter, readjudicate the issues on appeal.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Sonnet Bush
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




